Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 19,
2018 by and between PTC Inc., a Massachusetts corporation (the “Company”), and
Rockwell Automation, Inc., a Delaware corporation (“Rockwell”), each of which is
sometimes referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
June 11, 2018, by and between the Company and Rockwell (the “Securities Purchase
Agreement”), Rockwell shall acquire 10,582,010 shares (the “Shares”) of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, in connection with Rockwell’s investment pursuant to the Securities
Purchase Agreement, the Company has agreed to provide certain rights to Rockwell
to cause the resale of the shares of the Common Stock to be registered pursuant
to the Securities Act (as defined below); and

WHEREAS, the Parties desire to set forth their rights and obligations relating
to the registration of the resale of the Registrable Securities (as defined
below) pursuant to the Securities Act.

AGREEMENT

NOW, THEREFORE, in consideration of the purchase of the Shares by Rockwell
pursuant to the Securities Purchase Agreement, and for other good consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

1.    Definitions. As used in this Agreement the following capitalized terms
shall have the following meanings. Capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Securities Purchase
Agreement:

“Agreement” shall have the meaning set forth in the recitals to this Agreement.

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

“Company” shall have the meaning set forth in the recitals of this Agreement.

“Company Offering” shall have the meaning set forth in Section 3.4.

“Effectiveness Period” shall mean the period of time commencing on the date the
SEC declares the Resale Shelf Registration Statement effective and ending on the
Termination Date.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Free Writing Prospectus” shall have the meaning set forth in
Section 2.7(a)(iii).

“Indemnitee” shall have the meaning set forth in Section 7.

“Inspectors” shall have the meaning set forth in Section 2.7(a)(viii).

“Marketed Underwritten Shelf Offering” shall mean any a shelf offering referred
to in Section 2.5 that is an underwritten offering as to which the plan of
distribution set forth in the applicable Take-Down Notice includes a “road show”
(which may be an “electronic road show” and/or a “nondeal road show”) or other
substantial marketing effort by the Company and the underwriters.

“Offering Blackout Period” shall have the meaning set forth in Section 3.4.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein and excluding all “free writing prospectuses” as defined in Rule 405 of
the Securities Act.

“Records” shall have the meaning set forth in Section 2.7(a)(viii).

“Registrable Securities” shall mean the Shares, and any shares of Common Stock
or other securities issued or issuable in respect of the Shares by way of
spin-off, dividend, distribution, stock split or in connection with a
combination of shares, reclassification, merger, consolidation, reorganization
or similar transaction; provided, however, that Registrable Securities shall not
include (i) any securities for which a Registration Statement relating to the
sale thereof has become effective under the Securities Act and which have been
disposed of under such Registration Statement, (ii) any securities sold pursuant
to Rule 144, and (iii) any Shares where the holder thereof beneficially owns in
the aggregate less than 1% (one percent) of the shares of Common Stock that are
outstanding at such time and such Shares are eligible to be sold in a single
three-month period without registration in compliance with Rule 144 without any
time, manner or volume of sale restrictions.

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Securities at any time under
the Securities Act on Form S-3 (or, if and after the Company becomes ineligible
to use that form, Form S-1), and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference, as well as any registration statement
superseding or replacing such registration statement.

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1.



--------------------------------------------------------------------------------

“Rockwell” shall have the meaning assigned to such term in the first paragraph
of this Agreement, subject to Section 12 (permitting assignment to an
Affiliate).

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
of this Agreement.

“Shares” shall have the meaning set forth in the recitals of this Agreement.

“Suspension Event” shall have the meaning set forth in Section 3.3.

“Suspension Event Certificate” shall have the meaning set forth in Section 3.3.

“Take-Down Notice” shall have the meaning set forth in Section 2.5.

“Termination Date” shall mean the earlier of (a) the date on which the
registration rights of all Persons pursuant to this Agreement have terminated
pursuant to Section 5 or (b) the date the Company is acquired in a transaction
approved by the Company’s Board of Directors (including, without limitation,
through a merger, consolidation, stock purchase, or sale of all or substantially
all of the Company’s assets).

2.    Resale Shelf Registration Rights.

2.1    Registration Statement Covering Resale of Registrable Securities. Not
later than July 19, 2019, the Company shall file with the SEC a shelf
registration statement on Form S-3 pursuant to Rule 415 under the Securities Act
covering all of the Registrable Securities registering the resale on a delayed
or continuous basis of all such Registrable Securities by Rockwell (a “Resale
Shelf Registration Statement”). If the Company is a well-known seasoned issuer
(as defined in Rule 405 under the Securities Act), then the Company shall file
the Resale Shelf Registration Statement in the form of an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) or any
successor form thereto. If the Resale Shelf Registration Statement is not an
automatic shelf registration statement, then the Company shall use commercially
reasonable efforts to have the Resale Shelf Registration Statement declared
effective under the Securities Act promptly following the filing of the Resale
Shelf Registration Statement. The Company agrees to use commercially reasonable
efforts to maintain the effectiveness of the Resale Shelf Registration
Statement, including by filing any necessary post-effective amendments and/or
replacement shelf registration statements and prospectus supplements, during the
Effectiveness Period; provided that the effectiveness of the Resale Shelf
Registration Statement need not be maintained for the purposes of registering
the resale of securities that no longer constitute Registrable Securities or at
any time when the Company is not



--------------------------------------------------------------------------------

eligible to file a registration statement on Form S-3 (or any similar or
successor form) for the purpose of registering the resale of the Registrable
Securities. However, if the Company shall at any time before the Termination
Date become ineligible to file or use a registration statement on Form S-3 (or
any similar or successor form), then the Company shall promptly file with the
SEC a shelf registration statement covering all of the Registrable Securities on
Form S-1 (or any similar or successor form) and use commercially reasonable
efforts to have such registration statement declared effective under the
Securities Act promptly following its filing. The Company will thereafter
maintain the effectiveness of that registration statement, amending and
replacing it as appropriate (and it shall be a Resale Shelf Registration
Statement within the meaning of this Agreement), and amending and supplementing
the prospectus included therein and related thereto, throughout the
Effectiveness Period. The Company’s obligations under this Section 2 shall
extend to and include Form S-1 registration of the Registrable Securities to the
same extent that such obligations apply to Form S-3 registration of the
Registrable Securities.

2.2    Notification and Distribution of Materials. The Company shall notify
Rockwell in writing of the effectiveness of the Resale Shelf Registration
Statement and shall furnish to Rockwell, without charge, such number of copies
of the Resale Shelf Registration Statement (including any amendments,
supplements and exhibits), the Prospectus contained therein (including each
preliminary prospectus and all related amendments and supplements) and any
documents incorporated by reference in the Resale Shelf Registration Statement
or such other documents as Rockwell may reasonably request in order to
facilitate the sale of the Registrable Securities in the manner described in the
Resale Shelf Registration Statement.

2.3    Amendments and Supplements. Subject to the provisions of Section 2.1, the
Company shall prepare and file with the SEC from time to time such amendments
and/or replacement shelf registration statements and supplements to the Resale
Shelf Registration Statement and Prospectus used in connection therewith as may
be necessary to keep the Resale Shelf Registration Statement effective and to
comply with the provisions of the Securities Act with respect to the disposition
of all the Registrable Securities during the Effectiveness Period.

2.4    Notice of Certain Events. The Company shall promptly notify Rockwell in
writing of any request by the SEC for any amendment or supplement to, or
additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). The Company shall promptly notify Rockwell in writing of the filing of
the Resale Shelf Registration Statement (or the Prospectus relating thereto) or
any amendment or supplement related thereto or any post-effective amendment to
the Resale Shelf Registration Statement and/or replacement shelf registration
statement and of the effectiveness of any post-effective amendment and/or
replacement shelf registration statement.

2.5    Notice of Underwritten Offering. At any time that a Resale Shelf
Registration Statement is effective, if Rockwell delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to sell all or part of
its Registrable Securities using the Resale Shelf Registration Statement in a
Marketed Underwritten Shelf Offering, then the Company shall amend or supplement
the Resale Shelf Registration Statement as may be necessary in order to enable
such Registrable Securities to be distributed pursuant to such Marketed
Underwritten Shelf Offering; provided, that no more than one Marketed
Underwritten



--------------------------------------------------------------------------------

Shelf Offering may be conducted during any 90-day period. For the avoidance of
doubt, Registrable Securities may be offered and sold using the Resale Shelf
Registration Statement, subject to Section 3, even when Rockwell is not
permitted by the terms of this Section 2.5 to conduct a Marketed Underwritten
Shelf Offering.

2.6    Selection of Underwriter. In the event of a Marketed Underwritten Shelf
Offering, Rockwell shall select the investment banker(s) and manager(s) that
will serve as managing underwriters (including which such managing underwriters
will serve as lead or co-lead) and underwriters with respect to the offering of
such Registrable Securities; provided, that such investment banker(s) and
manager(s) shall be reasonably acceptable to the Company (such acceptance not to
be unreasonably withheld, conditioned or delayed).

2.7    Registration Procedures.

(a)    If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in this Section 2, the Company shall as expeditiously
as reasonably practicable:

(i)    prepare and file with the SEC such amendments, including post-effective
amendments and/or replacement shelf registration statements, and supplements to
a Resale Shelf Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Resale Shelf Registration Statement
effective and to comply in all material respects with the provisions of the
Securities Act with respect to the disposition of the Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities cease to be Registrable Securities; promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters and Rockwell agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(ii)    respond as promptly as reasonably practicable to any comments received
from the SEC with respect to each Registration Statement or any amendment
thereto and promptly provide Rockwell true and complete copies of all
correspondence from and to the SEC relating to such Registration Statement;

(iii)    furnish to Rockwell and each underwriter, if any, of the securities
being sold by Rockwell such number of conformed copies of such Resale Shelf
Registration Statement and of each amendment and supplement thereto, such number
of copies of the prospectus contained in or deemed part of such Resale Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus) and each free writing prospectus (as defined in Rule 405 of the
Securities Act) (a “Free Writing Prospectus”) utilized in connection therewith
and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other documents
as Rockwell and each such underwriter, if any, may reasonably request in order
to facilitate the public sale or other disposition of the Registrable
Securities;



--------------------------------------------------------------------------------

(iv)    use commercially reasonable efforts to cause such Registrable Securities
(if such Registrable Securities are shares of Common Stock) to be listed on each
securities exchange on which shares of Common Stock are then listed;

(v)    use commercially reasonable efforts to provide and cause to be maintained
a transfer agent and registrar for all Registrable Securities covered by such
Resale Shelf Registration Statement from and after a date not later than the
effective date of such Resale Shelf Registration Statement;

(vi)    enter into such agreements (including an underwriting agreement) in
form, scope and substance as is customary in underwritten offerings of shares of
common stock by an issuer similar to the Company and use its commercially
reasonable efforts to take all such other actions reasonably requested by
Rockwell (including those reasonably requested by the lead managing
underwriter(s), if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
offering, (A) make such representations and warranties to Rockwell and the
underwriters, if any, with respect to the business, management, financial
statements and prospects of the Company and its subsidiaries, and the Resale
Shelf Registration Statement, prospectus and documents, if any, incorporated or
deemed to be incorporated by reference therein, in each case in form, substance
and scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, and (B) deliver such documents and
certificates as reasonably requested by Rockwell, its counsel and the lead
managing underwriter(s), if any, to evidence the continued accuracy of the
representations and warranties made pursuant to sub-clause (A) and to evidence
compliance with any customary covenants and satisfaction of any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;

(vii)    in connection with an underwritten offering, use commercially
reasonable efforts to obtain for the underwriter(s) (A) opinions of counsel for
the Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters, and (B) ”comfort” letters and updates thereof (or, in the
case of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such Resale Shelf
Registration Statement, covering the matters customarily covered in “comfort”
letters in connection with underwritten offerings;

(viii)    make available for inspection by Rockwell, any underwriter
participating in any disposition pursuant to any Registration Statement, and any
attorney, accountant or other agent or Representative retained in connection
with such offering by Rockwell or each such underwriter (collectively, the
“Inspectors”), financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
necessary, or as shall otherwise be reasonably requested, to enable them to
exercise due diligence in connection with such Registration Statement, and cause
the officers, directors and employees of the Company and its subsidiaries to
supply all information in each case reasonably requested by any such
Representative, underwriter, attorney, agent or accountant in connection with
such Registration



--------------------------------------------------------------------------------

Statement; provided, however, that the Company shall not be required to provide
any information under this Section 2.7(a)(viii) to the extent that either
(1) the Company has obtained confidential treatment of such information from the
SEC or (2) the Company reasonably determines in good faith that such Records are
confidential and so notifies the Inspectors in writing, unless, with respect to
clause (1) or (2), Rockwell enters into, and causes each of its Inspectors to
enter into, a confidentiality agreement on terms and conditions reasonably
acceptable to the Company; provided, further, that Rockwell agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction or by another Governmental Authority, give notice to the Company
and allow the Company, at its expense, to undertake appropriate action to the
extent practicable seeking to prevent disclosure of the Records deemed
confidential;

(ix)    as promptly as practicable notify in writing Rockwell and the
underwriters, if any, of the following events: (A) the filing of the Resale
Shelf Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to the Resale
Shelf Registration Statement and/or replacement shelf registration statement or
any Free Writing Prospectus utilized in connection therewith, and, with respect
to the Resale Shelf Registration Statement or any post-effective amendment
thereto and/or replacement shelf registration statement, when the same has
become effective; (B) the receipt of any written comments from the SEC or any
request by the SEC or any other U.S. or state Governmental Authority for
amendments or supplements to the Resale Shelf Registration Statement or the
prospectus or for additional information; (C) when the Resale Shelf Registration
Statement or any amendment thereto becomes effective; (D) the issuance by the
SEC of any stop order suspending the effectiveness of the Resale Shelf
Registration Statement or the initiation of any proceedings by any Person for
that purpose; (E) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (F) if at any time the
representations and warranties of the Company contained in any mutual agreement
(including any underwriting agreement) contemplated by Section 2.7(a)(vi) cease
to be true and correct in any material respect; and (G) upon the happening of
any event that makes any statement made in such Resale Shelf Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Resale Shelf Registration Statement,
prospectus or documents so that, in the case of the Resale Shelf Registration
Statement, it will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the prospectus, it
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, in the
case of clause (G), that such notice need not include the nature or details
concerning such event;

(x)    use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Resale Shelf Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest reasonable practicable date, except that the Company shall not for any
such purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (ix) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;



--------------------------------------------------------------------------------

(xi)    cooperate with Rockwell and each underwriter or agent participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc.;

(xii)    have appropriate officers of the Company prepare and make presentations
at a reasonable number of “road shows” and before analysts and rating agencies,
as the case may be, and other information meetings reasonably organized by the
underwriters, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by Rockwell and the
underwriter(s) in the offering, marketing and selling of the Registrable
Securities; provided, however, that the scheduling of any such “road shows” and
other meetings shall not unduly interfere with the normal operations of the
business of the Company;

(xiii)    if reasonably requested by counsel to Rockwell, (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the Resale
Shelf Registration Statement such information as the Company reasonably agrees
(upon advice of counsel) is required to be included therein and (ii) make all
required filings of such prospectus supplement or such post-effective amendment
promptly after the Company has received notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment and has
agreed to their inclusion in the Resale Shelf Registration Statement; and

(xiv)    take all other actions reasonably requested by Rockwell or the lead
managing underwriter(s) to effect the intent of this Agreement.

3.    Suspension of Registration Requirement; Market Standstill.

3.1    The Company shall promptly notify Rockwell in writing of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement with respect to the Registrable Securities or the initiation of any
proceedings for that purpose. The Company shall use commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as promptly as reasonably possible and promptly notify in
writing Rockwell of the withdrawal of any such order.

3.2    At any time when a Prospectus relating to a Registration Statement is
required to be delivered under the Securities Act to a transferee, the Company
shall notify Rockwell (A) of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
in such event, (B) to suspend sales of Registrable Securities, and Rockwell will
refrain from selling any Registrable Securities pursuant to such Registration
Statement until Rockwell is advised in writing by the Company that the current
Prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in any such
Prospectus. In such event, unless such event constitutes a Suspension Event (as
defined



--------------------------------------------------------------------------------

below), the Company shall promptly, and in any event within ten (10) Business
Days after giving such notice to the Company, prepare and file a supplement to
or an amendment of such Prospectus as may be necessary so that, as supplemented
or amended, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they are made, not misleading. The Company shall, if necessary, promptly, and in
any event within ten (10) Business Days after giving such notice, amend the
Registration Statement of which such Prospectus is a part to reflect such
amendment or supplement. The Company shall promptly notify Rockwell in writing
when the current Prospectus may be used.

3.3    Subject to the terms of Section 4, the Company’s obligation under this
Agreement to file, amend or supplement a Registration Statement, or to cause a
Registration Statement, or any filings with any state securities commission, to
become effective, shall be deferred, for one or more reasonable periods, each of
which may not exceed forty-five (45) days, if the Board of Directors of the
Company determines in good faith that such deferral is in the best interest of
the Company and its stockholders in order to avoid the disclosure of information
not otherwise then required by Law (in the absence of a registration or sales
thereunder) to be publicly disclosed (such circumstances being hereinafter
referred to as a “Suspension Event”). The Company shall notify Rockwell of the
existence of any Suspension Event by promptly delivering to Rockwell a
certificate signed by an executive officer of the Company (“Suspension Event
Certificate”) stating that a Suspension Event has occurred and is continuing and
setting forth the duration of such Suspension Event (not to exceed forty-five
(45) days from delivery of the Suspension Event Certificate) or, if such
duration is not known, the anticipated duration of such Suspension Event (not to
exceed forty-five (45) days from the delivery of the Suspension Event
Certificate). If the Suspension Event Certificate does not set forth a
definitive duration of the Suspension Event, then upon the earlier of
(i) forty-five (45) days following delivery of the Suspension Event Certificate
or (ii) the conclusion of the Suspension Event, the Company shall notify
Rockwell in writing of the termination of the Suspension Event. Notwithstanding
anything herein to the contrary, the Company shall not be entitled to give
notice of a second or subsequent Suspension Event until at least one hundred
twenty (120) days has passed from the expiration of the immediately preceding
Suspension Event.

3.4    Subject to the terms of Section 4, Rockwell agrees, if requested by the
managing underwriter or underwriters in a Company-initiated underwritten
offering of Common Stock registered under the Securities Act (each, a “Company
Offering”), not to effect any public sale or distribution of any of the
Registrable Securities during an Offering Blackout Period (as defined below),
provided that the Company is actively employing commercially reasonable efforts
to cause the registration statement associated with such Offering Blackout
Period to be effective, if it has not already become effective; provided,
however, that the foregoing restriction shall apply to Rockwell for a Company
Offering only if and to the extent that all directors and executive officers of
the Company are subject to the same restriction for that Company Offering. The
Company shall use commercially reasonable efforts to give written notice to
Rockwell of any Offering Blackout Period at least fifteen (15) days prior to the
commencement of the Offering Blackout Period; provided, however, that if the
Company is unable to provide fifteen (15) days advance notice of the
commencement of the Offering Blackout Period, the Company shall provide as much
notice as reasonably possible, and provided further that the failure to timely
provide such notice shall not in any way prohibit the



--------------------------------------------------------------------------------

commencement of an Offering Blackout Period. The “Offering Blackout Period”
shall commence on a date set by the Company, which shall be no earlier than the
fifth (5th) day preceding the anticipated date of pricing of such Company
Offering, and shall end on the ninetieth (90th) day, or such sooner date as is
requested by the managing underwriter or underwriters of such Company Offering,
after the closing date of such Company Offering.

4.    Limitations on Suspension/Blackout Periods. Notwithstanding anything
herein to the contrary, the Company covenants and agrees that (a) the Company’s
rights to defer certain of its obligations pursuant to Section 3.3 during the
pendency of any Suspension Event, and (b) Rockwell’s obligation to suspend
public sales of Registrable Securities pursuant to Section 3.4 during one or
more Offering Blackout Periods shall not, in the aggregate, cause Rockwell to be
required to suspend sales of Registrable Securities or relieve the Company of
its obligation to file a Registration Statement for longer than sixty (60) days,
and an Offering Blackout Period may not be called more than once in any period
of twelve (12) consecutive months.

5.    Termination of Registration Rights. The rights granted pursuant to
Section 2 shall terminate, as to Rockwell, at such time at which Rockwell no
longer holds any Registrable Securities.

6.    State Securities Laws and Sale Procedures.

6.1    The Company shall use its reasonable best efforts to file documents
required of the Company for normal blue sky clearance in states specified in
writing by Rockwell; provided, however, that the Company shall not be required
to qualify to do business or consent to service of process in any jurisdiction
in which it is not now so qualified or has not so consented.

6.2    Rockwell agrees that it will not effect any disposition of the
Registrable Securities that would constitute a sale within the meaning of the
Securities Act other than transactions exempt from the registration requirements
of the Securities Act or as contemplated in a Registration Statement.

7.    Indemnification by the Company. The Company agrees to indemnify and hold
harmless Rockwell and Rockwell’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls Rockwell
within the meaning of the Securities Act, and each other Person, if any, subject
to liability because of his, her or its connection with Rockwell (each, an
“Indemnitee”), against any and all out-of-pocket losses, claims, damages,
actions, liabilities, costs, and expenses (including without limitation
reasonable fees, expenses and disbursements of attorneys and other
professionals) arising out of or based upon (i) any violation (or alleged
violation) by the Company of the Securities Act, the Exchange Act or state
securities laws and relating to action or inaction required of the Company under
the terms of this Agreement or in connection with any Registration Statement or
Prospectus; (ii) an untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any Prospectus; (iii) an
omission to state or alleged omission to state in any Registration Statement a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (iv) an omission to state or alleged omission to
state in a Prospectus a



--------------------------------------------------------------------------------

material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company shall not be liable to such Indemnitee or any Person who
participates as an underwriter or as a Representative of an underwriter in the
offering or sale of Registrable Securities or any other Person who controls such
underwriter within the meaning of the Securities Act, in any such case, to the
extent that any such loss, claim, damage, action, liability, cost or expense
(each, a “Loss”) arises out of or is based upon (a) an untrue statement or
omission or alleged untrue statement or omission made in such Registration
Statement or in any such Prospectus in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests that was furnished in writing to the Company expressly for use in
connection with such Registration Statement or the Prospectus contained therein
by such Indemnitee, (b) Rockwell’s failure to send or give a copy of the final,
amended or supplemented prospectus furnished to Rockwell by the Company at or
prior to the time such action is required by the Securities Act to the Person
claiming an untrue statement or alleged untrue statement or omission or alleged
omission if such statement or omission was corrected in such final, amended or
supplemented Prospectus, or (c) an untrue statement or alleged untrue statement
contained in any offer made by Rockwell relating to the Registrable Securities
that constitutes a Free Writing Prospectus prepared by or on behalf of Rockwell.
The foregoing indemnity shall remain in full force and effect regardless of any
investigation made by any Person and shall survive the sale of all securities
registered pursuant to Section 2.

8.    Covenants of Rockwell. Rockwell hereby agrees (i) to cooperate with the
Company and to furnish to the Company the information concerning Rockwell, its
plan of distribution and its ownership interests in securities of the Company in
connection with the preparation of a Registration Statement or Prospectus with
respect to Rockwell’s Registrable Securities and any filings with any state
securities commissions as the Company may reasonably request (and to promptly
notify the Company of any material changes in such information set forth in a
Registration Statement prior to and during the effectiveness of such
Registration Statement), (ii) that it will not make any offer relating to the
Registrable Securities that would constitute a Free Writing Prospectus, and
(iii) to indemnify the Company, its officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls the
Company within the meaning of the Securities Act, and each other Person, if any,
subject to liability because of his, her or its connection with the Company,
against any and all Losses arising out of or based upon (A) an untrue statement
or alleged untrue statement of a material fact contained in either such
Registration Statement or the Prospectus contained therein, an omission or
alleged omission to state in such Registration Statement a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or an omission or alleged omission to state in such Prospectus a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, if and to the
extent that such statement or omission occurs from reliance upon and in
conformity with information regarding Rockwell or its plan of distribution or
its ownership interests that was furnished in writing to the Company by Rockwell
expressly for use therein, or (B) an untrue statement or alleged untrue
statement contained in any offer made by Rockwell relating to the Registrable
Securities that constitutes a Free Writing Prospectus prepared by or on behalf
of Rockwell. The foregoing indemnity shall remain in full force and effect
regardless of any investigation made by any Person and shall survive the sale of
all securities registered pursuant to Section 2.



--------------------------------------------------------------------------------

9.    Indemnification Procedures. Any Person entitled to indemnification under
this Agreement shall promptly, and in any event within five (5) Business Days,
notify the indemnifying party in writing of the commencement of any action,
proceeding or investigation of which such Person has actual knowledge and with
respect to which a claim for indemnification may be made hereunder, but the
failure of any indemnified party to provide such notice shall not relieve the
indemnifying party of its obligations hereunder, except and only to the extent
the indemnifying party is materially prejudiced thereby, and shall not relieve
the indemnifying party from any liability which it may have to any indemnified
party otherwise than hereunder. In case any action or proceeding is brought
against an indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein at its own expense and, unless in the indemnified party’s reasonable
judgment a conflict of interest exists in respect of such Loss, to assume and
direct the defense thereof, to the extent that it so chooses, with counsel
reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to such indemnified party that it chooses to assume and
direct the defense of such an action, proceeding or investigation, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof, provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such Person within a reasonable time, (C) the
indemnified party has reasonably concluded (based upon advice of its counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, or (D) in the reasonable judgment of any such Person (based upon advice
of its counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person, but shall always be permitted to participate in such defense. No
indemnifying party shall, without the written consent of the indemnified party
(which shall not be unreasonably withheld), effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim, (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified party
and (iii) does not and is not likely to materially adversely affect the
indemnified party.

10.    Contribution. If the indemnification provided for in Section 7 or 8 shall
for any reason be unavailable in respect of any Loss, then, in lieu of the
amount paid or payable thereunder, the indemnified party and the indemnifying
party shall contribute to the aggregate Losses in such proportion as is
appropriate to reflect the relative fault of the Company and of the other
Persons indemnifying or indemnified for such Losses with respect to the
statements, omissions or actions that resulted in such Losses, as well as any
other equitable considerations. The relative fault of the indemnifying party on
the one hand and the indemnified party on the



--------------------------------------------------------------------------------

other hand shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Parties agree that it would not be necessarily
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section. The amount contributed
by an Indemnitee shall on no account exceed the proceeds of the resale of
Registrable Securities by such Indemnitee. In addition, no Person shall be
obligated to contribute amounts under this Section 10 in payment for any
settlement of any Loss effected without such Person’s consent. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any Person not guilty of
such fraudulent misrepresentation. The remedy provided for in this Section is
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

11.    Expenses and Payments. The Company shall bear all expenses incurred in
connection with the registration of the Registrable Securities pursuant to
Section 2 and the administration of the registration program hereunder,
including (i) all registration and filing fees, all Nasdaq listing fees for the
Shares, and any other fees and expenses associated with filings required to be
made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (iv) all fees and disbursements of counsel for the
Company and of Rockwell and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) all reasonable
out-of-pocket expenses related to any “road show” for an offering, including all
travel, meals and lodging, and (vi) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties); but excluding all fees and disbursements of
underwriters customarily paid by sellers of securities and all underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities. All expenses relating to the offer and sale of
Registrable Securities not to be borne by the Company pursuant to the foregoing
sentence shall be borne and paid by Rockwell. The payments required by
Section 7, 8 and 10 shall be made periodically during the course of any action,
proceeding or investigation, as and when any Loss is incurred.

12.    Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any Party
without the prior written consent of the other Party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void; provided, however, that Rockwell may assign any or all of its rights
hereunder to any Affiliate so long as such Affiliate agrees to be bound by the
terms hereof. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.



--------------------------------------------------------------------------------

13.    No Other Obligation to Register. Except as otherwise expressly provided
in this Agreement, the Company shall have no obligation to Rockwell to register
the Registrable Securities under the Securities Act.

14.    Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
(a) make and keep adequate current public information available pursuant to
paragraph (c) of Rule 144 and (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act.

15.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e mail, upon written confirmation of receipt
by facsimile, e mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such notice
pursuant to this Section:

if to the Company, to:

PTC Inc.

140 Kendrick Street

Needham, MA 02494

Attention: President & CEO

E-mail: ir@ptc.com

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Facsimile: (617) 801-8906

Attention:  Stuart M. Cable

                  Robert P. Whalen, Jr.

E-mail:  SCable@goodwinlaw.com

              RWhalen@goodwinlaw.com

if to Rockwell, to:

Rockwell Automation Inc.

1201 South 2nd Street

Milwaukee, WI 53204

Facsimile: 414-382-8421

Attention: General Counsel

E-mail: RWHouse@ra.rockwell.com



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Facsimile: 414-297-4900

Attention:  Jay O. Rothman

                  Patrick G. Quick

E-mail:      jrothman@foley.com

                  pgquick@foley.com

16.    Amendments; Waiver. Except insofar as assignments are permitted under
this Agreement, this Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and Rockwell. Any waiver of a
provision of this Agreement must be in writing and executed by the Party against
whom enforcement of such waiver is sought.

17.    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

18.    Entire Agreement; Severability. This Agreement, the Securities Purchase
Agreement, the Strategic Alliance Agreement and the Confidentiality Agreement
set forth the entire agreement and understanding of the parties relating to the
subject matter hereof and supersede all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written
relating to the subject matter hereof. If any provision contained in this
Agreement is determined to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

19.    Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of any New York state
or federal court sitting in the Borough of Manhattan in The City of New York
(or, if such court lacks subject matter jurisdiction, in any appropriate New
York state or federal court) for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.



--------------------------------------------------------------------------------

20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered to
the other Party.

21.    Drafting Conventions; No Construction Against the Drafter.

21.1    The headings in this Agreement are provided for convenience and do not
affect its meaning. The words “include”, “includes” and “including” are to be
read as if they were followed by the phrase “without limitation”. Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement. Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor statutes or regulations.
If any date specified in this Agreement as a date for taking action falls on a
day that is not a Business Day, then that action may be taken on the next
Business Day.

21.2    The Parties have participated jointly with their respective counsel in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement is to be construed as if drafted
jointly by the Parties and there is to be no presumption or burden of proof
favoring or disfavoring any Party because of the authorship of any provision of
this Agreement.

22.    Equitable Relief; Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the applicable provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each Party shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any New York state or federal court sitting in the Borough of
Manhattan in the City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York state or federal court), this being in
addition to any other remedy to which such party is entitled at law or in
equity. Each Party hereby further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

23.    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

24.    Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

PTC INC. By:  

/s/ James Heppelmann

  Name: James Heppelmann  

Title:   President & Chief Executive Officer

ROCKWELL AUTOMATION, INC. By:  

/s/ Rebecca W. House

  Name: Rebecca W. House  

Title:   Senior Vice President, General Counsel and Secretary